Citation Nr: 1138505	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for deep vein thrombosis with varicose veins of the right lower extremity.

2.  Entitlement to a rating higher than 40 percent for deep vein thrombosis with varicose veins of the left lower extremity, prior to April 6, 2011.

3.  Entitlement to a rating higher than 60 percent for deep vein thrombosis with varicose veins of the left lower extremity, from April 6, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1983 to July 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2011, the Board remanded these claims for additional development. 

In a July 2011 rating decision, the RO granted an increased evaluation of 60 percent for deep vein thrombosis of the left leg, effective April 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 60 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Additionally, by virtue of the last rating decision of July 2011, the combined evaluation award for the Veteran is 100 percent from April 6, 2011.  The issue of whether the Veteran is entitled to TDIU from that date is moot, however, it is still undecided as to whether this award is appropriate at an earlier date.  This issue will be decided once the other issues on appeal are finalized.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for his service-connected deep vein thrombosis with varicose veins of the right and left lower extremities.  He is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2010).  Under this schedule, a rating of 40 percent is warranted when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, a 60 percent is warranted when there is post-phlebitic syndrome with persistent edema, or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration and a rating of 100 percent is warranted when there is post-phlebitic syndrome and massive board-like edema with constant pain at rest.  See 38 C.F.R. § 4.1-4, Diagnostic Code 7121

The Boards finds that a remand is necessary to obtain medical records that are pertinent to the issues on appeal.  During the April 2011 VA examination, the examiner stated he reviewed electronic records and it was noted that the Veteran was seen by a Wound Care Nurse in January 2011 for stasis ulcers, both legs and was also seen in the emergency room on multiple occasions for his leg wounds.  These records are not located in the claims file and are relevant to the criteria used to determine if the Veteran warrants increased ratings.

The Veteran is also seeking entitlement to TDIU.  The Board finds that the pending TDIU claim will be affected by the decision regarding entitlement to increased ratings for the Veteran's leg disabilities.  Additionally, there may be medical information pertinent to the TDIU claim in the records obtained as a result of this remand.  As such, a decision as to the issue of TDIU will be deferred pending resolution of the other issues.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all updated VA treatment notes.  Specifically, ensure that all VA Wound Care records and any VA emergency room records are located and associated with the claims file.

2.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate all claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



